39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddy L. WAMBACH, Plaintiff Appellant,v.Lewis A. LOWERY, Defendant Appellee.
No. 94-6602.
United States Court of Appeals, Fourth Circuit.
Submitted September 26, 1994.Decided October 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-94-47)
Freddy L. Wambach, Appellant Pro Se.
A. Lewis Lowery, Jr., Ellis & Lowery, P.C., Fredericksburg, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Freddy L. Wambach appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  We affirm.


2
The district court gave Wambach thirty days to pay a partial filing fee or to explain why he could not do so.  Wambach failed to pay or respond during that time period, and the court dismissed the action without prejudice.  Since the court had neither Wambach's fee nor an explanation of his inability to pay, we find that the court did not abuse its discretion in dismissing his complaint.


3
In his notice of appeal, filed after the time for response to the court order expired and after the district court's final order, Wambach offered some excuse for his failure to pay.  His response, however, was too late.  Thus, we affirm the district court order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED